 

 

 

 

 

 

 

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED
DOC #:
DATE FILED: 5 /2 19
KHARISMA McNEIL,
Plaintiff, 18 Civ. 11751 (PAE)
-V-

OPINION & ORDER

LVMH INC., FRESH, INC., AARON OWEN, and
HANNAH LEE,

Defendants.

 

 

PAUL A. ENGELMAYER, District Judge:

Plaintiff Kharisma McNeil brings employment discrimination claims against LVMH
Moét Hennessy Louis Vuitton Inc. (“LVMH”), Fresh Inc. (“Fresh”), Aaron Owen (“Owen”), and
Hannah Lee (“Lee”) (collectively, “defendants’”). McNeil alleges that she suffered
discrimination based on race, color, and disability, and that she experienced retaliation, in
violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq. (“Title VII’), the
Americans with Disabilities Act, 42 U.S.C. § 12101, et seg. (“ADA”), 42 U.S.C. § 1981, and the
New York City Human Rights Law, N.Y. City Admin. Code § 8-101 et seg. “NYCHRL”).

Defendants now move to compel arbitration and to stay the case pending arbitration. For

the following reasons, the Court grants this motion and stays this case.
I. Background!

A. The Parties

McNeil is an African-American of Panamanian descent with a disability. AC {§ 4, 15.
At all relevant times, she was employed as an Office Services Manager by Fresh, a subsidiary of
LVMH. Jd. 4¥ 4, 7.

LVMH is “a multinational luxury goods conglomerate” headquartered in Paris, France.
Id. 4 6. Fresh, a wholly owned subsidiary of LVMH, is a personal care products company. Jd.

{ 7. Owen is the Senior Vice President of Global Human Resources for both Fresh and LVMH.
Id { 9. Lee is the Director of Human Resources for Fresh. Jd 4 8.

B. MeNeil’s Claims

On September 2, 2014, McNeil began employment at Fresh. Id. q5. She reported
directly to Lee and Owen. Jd. 4 11. McNeil alleges that she was passed over for promotions and
salary increases that other non-black and non-disabled employees received. Jd. 4 1.

McNeil details several incidents of alleged racial and disability animus. She alleges that
she was passed over for a promotion to Office Services Manager, and that the position was given
to anon-disabled white Hispanic female from outside of the company. Id. § 13. McNeil
highlights that she was not interviewed for the position, despite having the requisite experience
and requesting opportunities for upward mobility. Jd. J§ 15-19. McNeil further alleges that the

individual hired for the position was less competent and later vacated the position, which

 

' The following account is drawn from the Amended Complaint, Dkt. 8 (“AC”); the declaration
of Cardelle Spangler in support of defendants’ motion to compel arbitration and exhibits attached
thereto, Dkt. 22 (“Cardelle Decl.”); the declaration of Frank Martinez in support of the motion,
and exhibits attached thereto, Dkt. 23 (“Martinez Decl.”); the declaration of Gregory G. Smith in
opposition to the motion, and exhibits attached thereto, Dkt. 32 (“Smith Decl.”); and the reply
declaration of Frank Martinez, Dkt. 36 (“Martinez Reply Decl.”).
remains open. Jd. 422. McNeil alleges that she was then, and now is, required to perform
“essentially the same job responsibilities as the promoted position without recognition in terms
of promotion, title change, and salary increase.” Jd. { 23.

McNeil also alleges that despite her expanded role, she has been denied promotions,
salary increases, and bonuses that non-black managers received. Id. {§] 38-41. McNeil alleges
that she has not received written performance evaluations since she began her employment at
Fresh, although similarly situated employees received such evaluations. Id. {{ 34-35.

McNeil also alleges disability discrimination. She asserts that Lee and Owen denied her
request to bring her certified and licensed service dog to work. Jd. 433. In addition, McNeil has
observed Lee “gossip[ing]” about McNeil. Jd. When she returned from disability leave, McNeil
alleges, she discovered she no longer had an office and that her belongings had been removed to

a box in the basement, and Owen questioned her about her medical condition and need for
disability leave. Id. Jf 51-54. McNeil alleges that her office was given to a newly hired, non-

disabled white male director. Jd. § 52.

C. The Arbitration Agreement

On August 12, 2014, Fresh offered McNeil the position of Office Services Manager. The
offer letter included a provision entitled “Agreement to Arbitrate Disputes.” Dkt. 1-1 at 6. It
provided, “You and [Fresh] agree that any disputes of any nature between you and [Fresh] will
be submitted to binding arbitration pursuant to the Arbitration Agreement attached hereto as
Exhibit A and incorporated herein by this reference.” Jd. The attached agreement (the
“Arbitration Agreement’), in turn, explained the arbitration process at length and specified that
McNeil was required to file any employment-related claims with JAMS Mediation, Arbitration,

and ADR Services (“JAMS”). Specifically, the Arbitration Agreement provided that
(a) all disputes and claims of any nature that [McNeil] may have against [LVMH]

or any of its subsidiaries, affiliates, or related entities, or any of their officers,

directors, employees or agents in their capacity as such, (collectively, “Company”),

including any and all statutory, contractual, and common law claims (including all
employment discrimination claims), and any disputes concerning the validity,
enforceability, or the applicability of this Agreement to any particular dispute or
claims, and (b) all disputes and claims of any nature that [LVMH] may have against

[McNeil], will be submitted exclusively to mandatory arbitration in New York,

New York or, at [McNeil’s] option, in the county in which [McNeil] worked at the

time the dispute arose.

Id. at 7. Pursuant to the Arbitration Agreement, defendants were responsible for paying the fee
to opena claim. Id.

D. Procedural Background

On June 27, 2018, McNeil filed a Charge of Discrimination and retaliation with the Equal
Employment Opportunity Commission (“EEOC”). Smith Decl. 9 5. On September 27, 2018, the
EEOC issued McNeil a “right to sue” letter. Jd. ¢ 6. McNeil had 90 days—until December 16,
2018—1to commence a lawsuit or arbitration litigating her Title VII and ADA claims.

On November 26, 2018, in accordance with the parties’ Arbitration Agreement, McNeil
filed a Claim of Discrimination and retaliation with JAMS. Jd. 41. McNeil alleged nine causes
of action arising out of her employment with Fresh: (1) race discrimination in violation of Title
VII; (2) retaliation in violation of Title VII; (3) disability discrimination in violation of the ADA;
(4) retaliation in violation of the ADA; (5) race discrimination in violation of 42 U.S.C. § 1981;
(6) retaliation in violation of § 1981; (7) race discrimination in violation of § 1981 against the
individual defendants; (8) retaliation in violation of § 1981 against the individual defendants; and
(8) violation of the New York Civil Rights Law §9-107. Martinez Decl. { 3.

On December 3, 2018, Fresh received notice of the Demand for Arbitration via a letter

from JAMS. Dkt. 1-2 at 3-6. On December 4, 2018, McNeil’s counsel made a conditional offer

to mediate the case, provided that, inter alia, the mediation was nonbinding, McNeil was not
responsible for payment of fees, and that JAMS would accept the case back for arbitration if
mediation was unsuccessful. Smith Decl. 12.

On December 10, 2018, defendants’ counsel advised a JAMS representative that the
parties had decided to first mediate the case and defer the arbitration. However, counsel did not
indicate that arbitration should be commenced or pay the fees to initiate the arbitration. Jd. { 13.
That same day, McNeil’s counsel received an email from a JAMS representative, stating
“[p]lease confirm you would like to withdraw this arbitration... . With no filing fee this
[arbitration referral] will not be held open.” Jd. § 15. Because defendants had not yet paid the
arbitration fee, JAMS did not then initiate an arbitration matter.

Over the next several days, the parties’ counsel continued to communicate regarding the
commencement of mediation and arbitration. McNeil’s counsel expressed the view that it was
imperative that defendants’ pay the arbitration fee promptly to ensure that arbitration timely
commenced before December 16, 2018, which was the deadline, under the EEOC “right to sue”
letter, for McNeil to bring her Title VII and ADA claims. Jd. {J 19-22.

On December 14, 2018, to preserve her Title VII and ADA claims, and because
defendants had not yet paid the arbitration fees necessary to commence arbitration, McNeil
brought the instant action. Dkt. 1. Her original complaint alleged nine claims, the same as in
McNeil’s Demand for Arbitration. Dkt. 7. On December 18, 2019, McNeil amended her
Complaint to add a claim for breach of the Arbitration Agreement. AC §J 119-121.

It is undisputed that, no later than December 18, 2018, defendants paid the JAMS

arbitration fee. Martinez Reply Decl. ¥ 3 (stating that JAMS fee was paid December 17, 2018);

Dkt. 33 (“McNeil Mem.”) at 3 (stating the fee was paid December 18, 2019).
II. Applicable Legal Standards Under the Federal Arbitration Act

The Federal Arbitration Act (“FAA”) provides that an arbitration agreement “shall be
valid, irrevocable, and enforceable, save upon such grounds as exist at law or in equity for the
revocation of any contract.” 9 U.S.C. § 2. The FAA “creates a body of federal substantive law
establishing and regulating the duty to honor an agreement to arbitrate disputes.” Mitsubishi
Motor Corp. v. Soler Chrysler-Plymouth, Inc., 473 U.S. 614, 625 (1985) (internal quotation
marks omitted). Congress enacted the FAA to reverse “centuries of judicial hostility to
arbitration agreements” and “‘to place arbitration agreements upon the same footing as other
contracts.” Scherk v. Alberto-Culver Co., 417 U.S. 506, 511 (1974) (internal quotation marks
omitted).

In resolving a claim that an action must be arbitrated pursuant to an arbitration
agreement, this Court must determine: (1) whether the parties entered into an agreement to
arbitrate; (2) if so, the scope of that agreement; (3) if federal statutory claims are asserted,
whether Congress intended those claims to be nonarbitrable; and (4) if some, but not all, claims
are subject to arbitration, whether to stay the balance of the proceedings pending arbitration. See
Guyden vy. Aetna, Inc., 544 F.3d 376, 382 (2d Cir. 2008).

On a motion to compel arbitration under the FAA, “the court applies a standard similar to
that applicable for a motion for summary judgment.” Bensadoun v. Jobe-Riat, 316 F.3d 171, 175
(2d Cir. 2003). “[W]here the undisputed facts in the record require the matter of arbitrability to
be decided against one side or the other as a matter of law, we may rule on the basis of that legal
issue and avoid the need for further court proceedings.” Wachovia Bank, Nat’l Ass’n v. VCG
Special Opportunities Master Fund, Ltd., 661 F.3d 164, 172 (2d Cir. 2011) (internal quotation

marks omitted).
The party moving to compel arbitration “must make a prima facie initial showing that an
agreement to arbitrate existed before the burden shifts to the party opposing arbitration to put the
making of that agreement in issue.” Hines v. Overstock.com, Inc., 380 F. App’x. 22, 24 (2d Cir.
2010) (internal quotation marks omitted). The moving party need not “show initially that the
agreement would be enforceable, merely that one existed.” Jd. (emphasis in original).
Thereafter, the party “seeking to avoid arbitration generally bears the burden of showing the
agreement to be inapplicable or invalid.” Harrington v. Atl. Sounding Co., Inc., 602 F.3d 113,
124 (2d Cir. 2010) (citing Green Tree Fin. Corp.—Alabama y. Randolph, 531 U.S. 79, 91-92
(2000)).

II. Discussion

Defendants argue that, because the Arbitration Agreement requires McNeil to arbitrate
her discrimination claims, the Court should issue an order compelling arbitration and staying this
action.

For her part, McNeil does not dispute that her discrimination claims fall within the scope
of the mandatory arbitration clause. See McNeil Mem. at 5. Indeed, McNeil argues that she
took all steps necessary to commence an arbitration agreement, consistent with the Arbitration
Agreement. However, she contends, she was forced to file this action in federal court because
defendants failed to pay the arbitration fees, and thereby commence the arbitration, before the
statute of limitations on her claims expired. McNeil argues that defendants’ delayed payment
constitutes either a material breach of the Arbitration Agreement or a waiver of the Agreement,
such that her claims need not be sent to arbitration.

McNeil’s arguments are unpersuasive. A “waiver determination necessarily depends

upon the facts of the particular case and is not susceptible to bright-line rules.” Cotton v. Slone,
4 F.3d 176, 179 (2d Cir. 1993). “[D]elay in seeking arbitration does not create a waiver unless it
prejudices the opposing party.” Leadertex, Inc. v. Morganton Dyeing & Finishing Corp., 67
F.3d 20, 25 (2d Cir. 1995). “[P]retrial expense and delay—unfortunately inherent in litigation—
without more, do not constitute prejudice sufficient to support a finding of waiver.” Jd. at 26.
“[T]here is a strong presumption in favor of arbitration . . . [and] waiver of the right to arbitration
is not to be lightly inferred.” See Cotton, 4 F.3d at 179 (internal quotation marks and citation
omitted).

Even where there is a substantial question whether a party’s conduct constitutes a waiver
of an arbitration agreement, “ordinarily a defense of waiver brought in opposition to a motion to
compel arbitration . . . is a matter to be decided by the arbitrator.” S & R Co. of Kingston v.
Latona Trucking, Inc., 159 F.3d 80, 82-83 (2d Cir. 1998) (emphasis added). “[A]ny doubts
concerning the scope of arbitrable issues should be resolved in favor of arbitration, whether the
problem at hand is the construction of the contract language itself or an allegation of waiver,
delay, or a like defense to arbitrability.” Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp.,
460 U.S. 1, 24-25 (1983). “This is especially so, where”—as in this case—‘“the existence of an
arbitration agreement is undisputed.” Century Indem. Co. v. Viacom Int'l, Inc., No. 02 Civ. 2779
(DC), 2003 WL 402792, at *3 (S.D.N.Y. Feb. 20, 2003).

To be sure, a district court can “properly decide the question [of waiver] when the party
seeking arbitration had already participated in litigation on the dispute.” S & R Co. of Kingston,
159 F.3d at 83. But where no litigation has taken place before the court, district courts
commonly refer waiver issues to the arbitrator. See Bell v. Cendant Corp., 293 F.3d 563, 570
(2d Cir. 2002). This case is in the earliest stages of litigation. Defendants promptly moved to

compel arbitration and sought and received an extension of time to answer or otherwise respond
to the Amended Complaint until after the Court had resolved that motion. Dkt. 28. The Court
therefore holds, with defendants, that McNeil’s arguments regarding the waiver or breach of the
Arbitration Agreement are properly asserted, in the first instance, before the arbitrator. Should
McNeil prevail before the arbitrator in her claim that the date of defendants’ payment of the
JAMS fee—approximately two weeks after being notified by JAMS of McNeil’s arbitration
demand—constituted a material breach of the agreement amounting to a waiver, McNeil will be
at liberty then to pursue her claims in this Court.

Gomez v. MLB Enters., Corp., No. 15 Civ. 3326 (CM), 2018 WL 3019102 (S.D.N.Y.
June 5, 2018), on which McNeil relies, is inapposite. In Gomez, the arbitral body had already
dismissed two pending arbitrations because defendants had failed to abide by its rules. The
arbitral body, in fact, had announced “prospectively that it will not arbitrate any employment-
related claims for Defendants.” /d. at *12. On that basis, the court concluded, defendants’
conduct constituted a material breach of the arbitration agreement and—because the arbitral
body stated it would not arbitrate future disputes involving defendants—defendants were
“incapable of perform[ing]” under the arbitration agreement. Jd. Given the nature of the
defendants’ breach, the Gomez court held, the arbitration agreement was unenforceable. Jd.

Gomez is far afield. It involved the unusual circumstance in which arbitration was no
longer available because the agreed-upon arbitral authority had announced that it would not
arbitrate cases involving the non-compliant defendants. In these circumstances, defendants’
breaches of the arbitral agreement made “performance of the arbitration agreement impossible.”
Id. Here, by contrast, arbitration is not impossible. Defendants paid the arbitration fees, albeit
after McNeil brought this action in federal court. The arbitral body has given no indication that

it will refuse to hear McNeil’s claims. Arbitration may therefore proceed without prejudice to
any of McNeil’s claims. McNeil, of course, is at liberty to assert, before the arbitral body, the
arguments she has raised here as to why, in light of the timing of defendants’ fee payment, her
contractual agreement to arbitrate should not be enforced.

A final question is whether to dismiss this action in light of the binding arbitration
agreement, or to stay these proceedings pending arbitration. The Second Circuit instructs that
“the text, structure, and underlying policy of the FAA mandate a stay of proceedings when all the
claims in an action have been referred to arbitration and a stay requested.” Katz v. Cellco P’ship,
794 F.3d 341, 347 (2d Cir. 2015). Defendants have requested a stay. The Court agrees that a
stay will expedite this case by enabling prompt arbitral resolution of McNeil’s claims and
deferring any appellate review until after the arbitration has concluded. Accordingly, the Court
stays this case pending arbitration.

CONCLUSION

For the foregoing reasons, the Court refers McNeil’s claims to arbitration and stays the
action pending the outcome of arbitration. The parties are directed to submit a joint status letter
to the Court every 90 days, measured from the date of this decision, advising the Court as to the

status of arbitration proceedings.

SO ORDERED.

Peal. Coyphoy

PAUL A. ENGELMAYER
United States District Judge

 

Dated: May 20, 2019
New York, New York

10
